PER CURIAM:*
Counsel appointed to represent Jared Lamont Hall has moved for leave to with*923draw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Although he was notified of counsel’s motion, Hall has filed no response.
Our independent review of counsel’s brief and the record discloses no nonfrivolous issue for appeal with respect to Hall’s conviction. As part of his plea agreement, Hall validly waived his right to directly appeal his sentence on any ground. See United States v. Portillo, 18 F.3d 290, 292 (5th Cir.1994).
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.